



COURT OF
APPEAL FOR BRITISH COLUMBIA




Citation:



R. v. Reddy,









2010 BCCA 11




Date: 20100115





Docket: CA035867

Between:

Regina

Respondent

And

Christopher Jai Reddy

Appellant




Before:



The Honourable Mr. Justice Hall





The Honourable Mr. Justice Frankel





The Honourable Madam Justice D. Smith




On appeal from:  Provincial Court of British Columbia, December 21,
2007

(
R. v. Reddy
, Vancouver Information No. 16934-3-C2)




Counsel for the Appellant:



B.V.
  Bagnall





Counsel for the Respondent:



F.G.
  Tischler





Place and Date of Hearing:



Vancouver,
  British Columbia





February 4, 2009





Written Submissions Received:



October 13 and 15, 2009





Place and Date of Judgment:



Vancouver,
  British Columbia





January
  15, 2010









Written Reasons by
:





The Honourable Mr. Justice Frankel





Concurred in by:





The Honourable Madam Justice D. Smith





Dissenting Reasons by:





The Honourable Mr. Justice Hall (Page 36,
  para. 111)






Reasons for
Judgment of the Honourable Mr. Justice Frankel:

INTRODUCTION

[1]

Christopher Jai Reddy appeals his conviction on two
charges of carrying a concealed weapon, and two charges of carrying a firearm
in a careless manner.  He contends that in finding him guilty the trial judge, Judge
Kitchen of the Provincial Court of British Columbia, misdirected himself with
respect to the concept of reasonable doubt, and in considering his post-offence
conduct (i.e., flight).  Mr. Reddy further contends that the trial judge erred
in admitting into evidence the two handguns that are the subject matter of
those charges.  Mr. Reddys position is that the handguns should have been
excluded under s. 24(2) of the
Canadian Charter of Rights and Freedoms
,
Part I of the
Constitution Act, 1982
, being Schedule B to the
Canada
Act 1982
(U.K.), 1982, c. 11, because they were discovered by the
police in a manner that infringed his rights under s. 8 (unreasonable
search or seizure) and s. 9 (arbitrary detention) of the
Charter
.

[2]

For the reasons that follow I would allow this
appeal on the basis that the handguns should not have been admitted into
evidence.

FACTUAL
BACKGROUND

[3]

The evidence called by the Crown on a
voir
dire
disclosed that events unfolded as follows.

[4]

On the afternoon of June 30, 2005, Constable
Stephen Todd, a member of the Vancouver Police Department with eight years
experience, was in uniform, driving a marked police vehicle.  At approximately
5:30 p.m. he received a radio dispatch that someone had called 9-1-1 to report
that two suspicious males had been sitting in a parked vehicle in the 2900
block of Windsor Street for several hours.  The dispatcher gave Constable Todd
a description of the two vehicles mentioned by the calleran older model Dodge
and a new model Mercedesand told him that the caller thought the men might be
selling drugs, and wanted the police to check on them.

[5]

Constable Todd drove to the 2900 block of
Windsor Street, and saw two vehicles matching the description he had been
given.  The Dodge was parked behind the Mercedes.  As Constable Todd drove by, he
noticed two men sitting in the front seat of the Dodge.  Constable Todd drove
around the block, and pulled his vehicle in behind the Dodge.  Shortly after
this, Constable Romi Mattu, who was in uniform, arrived in a marked police
vehicle.  Constable Todd approached the drivers side of the Dodge, while
Constable Mattu approached the passenger side.

[6]

Constable Todd noticed that the drivers seat of
the Dodge was fully reclined, and that the front passenger seat was upright. 
The person in the drivers seat (i.e, Mr. Reddy) was wearing a thin red track
jacket.

[7]

Constable Todd asked Mr. Reddy for
identification.  Mr. Reddy said that he did not have any identification, but
provided the officer with his name, date of birth, and address.  Although
Constable Todd did not recognize Mr. Reddy, he recalled Mr. Reddys
name in connection with an incident in October 2004, when Constable Todd
stopped a vehicle driven by someone prohibited from driving.  Mr. Reddy was
a passenger in that vehicle.  Constable Todd found six machetes under the
drivers seat.

[8]

Constable Todd asked Mr. Reddy what he was
doing.  Mr. Reddy replied that he was waiting for a friend, who lived nearby,
to return home.  Mr. Reddy pointed to the house.  Constable Todd
recognized that house as the residence of a person whom he knew to be a drug
dealer.  Mr. Reddy told Constable Todd that it was too hot to wait inside
the house, so he had come outside.  He said that he had been sitting in the
Dodge for about seven minutes before the police officers arrived.

[9]

Constable Todd went back to his own vehicle to
do a computer check.  That check disclosed that Mr. Reddy was subject to a
probation order with a condition that he not possess any cellular telephones or
pagers, or be in a vehicle containing cellular telephones or pagers.  Constable
Todd also determined that the Dodge was registered to an older Asian male.

[10]

As a result of the information provided by the
computer check, Constable Todd decided that he would detain Mr. Reddy for
investigation, and search the Dodge for cellular telephones and pagers.  In
making this decision, Constable Todd took into consideration the fact that, although
the 9-1-1 caller reported that two men had been waiting in a vehicle for
several hours, Mr. Reddy said that he had only been in the vehicle for
seven minutes before the officer arrived.  In explaining why he decided to
search the Dodge, Constable Todd stated, in cross-examination:

And I felt,
based on the inconsistencies of the story and, as I just stated, my previous
meeting with Mr. Reddy, that that was sufficient enough grounds for me to
request him to exit the vehicle and for me to search under the seats or in the
glove box to ascertain whether there was [
sic
] any cell phones or pagers
in the vehicle.

The officer
also said there was nothing that indicated to him that Mr. Reddy was about
to commit an offence.

[11]

Constable Todd returned to the drivers side of
the Dodge, and directed Mr. Reddy to step out of the vehicle.  In doing
so, the officer said:

You have
conditions for cell phones or pagers.  Im just going to check your car just to
ensure that theres nothing in here that  no cell phones or pagers in the car.

[12]

Mr. Reddy asked if he could remove his
jacket, as it was hot out.  Constable Todd thought this was odd, but said that
he could.  Mr. Reddy struggled to take-off the jacket, and draped it over
the drivers seat.  As Mr. Reddy was getting out of the Dodge, Constable
Todd directed him to stand beside the curb.  When Mr. Reddy walked only as
far as the front of the Dodge, Constable Todd again told him to move to the
sidewalk.  Mr. Reddy did so.

[13]

Constable Todd decided to first check under the
drivers seat.  He said that he looked there because:

On many
occasions you find weapons or cell phones or pagers under the seat, in the hope
that they will not be found by the police.

[14]

As Constable Todd crouched down to look under
the drivers seat, Mr. Reddy bolted.  Constable Mattu, who was dealing
with the passenger whom he had directed to get out of the Dodge, yelled stop,
but Mr. Reddy kept running.  Constable Todd started after Mr. Reddy. 
However, he discontinued the pursuit because there were no warrants outstanding
for Mr. Reddys arrest, the conditions of Mr. Reddys probation order
were not particularly stringent, and he knew Mr. Reddys identity.

[15]

Constable Todd went back to the Dodge.  He assumed
that perhaps there was a cellular telephone or pager in the vehicle.  When
Constable Todd picked-up the jacket he felt the weight of something in each
pocket.  He looked inside the pockets and discovered a Beretta .380 pistol in
one, and a Colt .45 pistol in the other.  Both handguns were loaded.

[16]

The handguns were checked for fingerprints.  The
partial fingerprints lifted were not capable of being used for identification
purposes.  Both handguns were also swabbed for potential DNA, but no DNA testing
was done.

VOIR DIRE
RULING

[17]

The trial judge found that Constable Todd detained
Mr. Reddy when he directed [Mr. Reddy] to get out of the vehicle so
that he could search it for cell phones and pagers.  In holding that this was
a lawful investigative detention, the trial judge stated:

[19]      At that point, Constable Todd had
in mind several considerations.  One was the complaint that the two occupants
had been there for several hours.  Reddy said they were there for seven
minutes.  There was no reason to prefer the information from the anonymous
complainant, but there was a basis for suspicion.  In addition, Reddy had no
identification on him, nor was he the owner of the motor vehicle.  Reddy said
he was waiting for a friend in the nearby house which, on information from
other police officers, Constable Todd believed was a house associated with drug
dealing.  Todd had dealt with Reddy some months previously where Reddy had been
a passenger in a car driven by a prohibited driver that had approximately six
machetes under the drivers seat.  And finally, Reddy was on probation to keep
the peace, be of good behaviour, and not possess cell phones, pagers, nor be
found in a motor vehicle containing same.

[20]      Todd
believed that all of these reasons justified detaining Reddy for further
investigation.  I conclude that he was right.  He had articulable cause for
investigative detention.

[18]

The trial judge further held that Constable Todd
had acted properly in searching the Dodge:

[21]      Did [Constable Todd] have the grounds
to search the vehicle?  The
Mann
case suggests that there must be some
particular offence that the police are investigating before a search is
justified.  It does not preclude other justifications for a search.  I conclude
that in this case Constable Todd was concerned about breaches of the peace,
which could come in various forms.  The circumstances were indeed suspicious,
where two men are simply sitting in a vehicle under the circumstances Todd
discovered, keeping in mind the factors Todd mentioned.  Nothing specific was
suspected, but Todd was concerned about whether Reddy was in compliance with
his probation order and whether there were weapons in the vehicle, among other
things.

[22]      The courts rely on the police to
monitor compliance with probation orders and the public relies on the police to
maintain order.  In the circumstances here, where a search of the vehicle and
not the person would be only moderately intrusive, and where the vehicle was not
even owned by the accused, a search, even for such cause and even though no
specific offence was suspected, was justified.

[23]      My conclusions concerning such a
search, however, do not apply here, because the search was aborted.  As Todd
prepared to begin the search, Reddy fled the scene.  From that point on, from
the time Reddy fled, and showing such a consciousness of guilt, a search by the
police is certainly justified.

[24]      I
conclude that the search that actually occurred was not in breach of the
Charter
. 
With the added ingredient of the flight by Reddy, there is no question that the
police had good cause to search the vehicle.

[19]

The trial judge went on to express the view
that, even if he had found a violation of Mr. Reddys
Charter
rights, he would not have excluded the handguns:

[26]      Finally, if I am in error in both
regards, I must conclude that the failure to admit the firearms into evidence
in this case would bring the administration of justice into disrepute.  Where
the public have complained, as here, there is an expectation that the police
can and will investigate, and they have reasonable latitude in following
through in their suspicions.  The search of the vehicle in this case, not of
the person, was only moderately intrusive and was of a motor vehicle belonging
to another person, not the accused.

[27]      The
voir
dire
evidence must be admitted on the trial.

[20]

Of note is that the trial judges ruling
pre-dates the decisions of the Supreme Court of Canada in
R. v. Grant
,
2009 SCC 32, 245 C.C.C. (3d) 1,
R. v. Suberu
, 2009 SCC 33, 245 C.C.C.
(3d) 112, and
R. v. Harrison
, 2009 SCC 34, 245 C.C.C. (3d) 86, which
were released after judgment was reserved on this appeal.  The parties have,
however, provided written submissions with respect to those decisions, and they
are discussed below.

MR. REDDYS
EVIDENCE

[21]

Following the trial judges ruling, counsel
agreed that the evidence called on the
voir dire
was to be considered evidence
on the trial proper, and the Crown closed its case.  Mr. Reddy then testified
on his own behalf.

[22]

Mr. Reddy said he had been dropped-off in
the area at about 4:30 p.m.  He walked to the basement suite of a friend, and
was let in by his friends girlfriend.  Because the basement suite was hot, Mr. Reddy
decided to go outside, and wait on the front steps.  Shortly after this another
friend, Tien, arrived in the Dodge.  Both Mr. Reddy and Tien sat on the
steps for awhile.  Mr. Reddy said that as it was very hot out, and there
was no shade, they decided to sit in the Dodge.  He did not give any thought to
the fact that he got into the vehicle on the drivers side.

[23]

Mr. Reddy testified that he reclined the
drivers seat to get comfortable.  About fifteen minutes later, the police
arrived.  He said that after he gave Constable Todd his name, date of birth,
and address, the officer went back to his own vehicle for ten to fifteen minutes. 
When Constable Todd returned, he asked Mr. Reddy if he was subject to a
probation condition in relation to cellular telephones or pagers.  Mr. Reddy
said that he became concerned as he was not a hundred percent sure if Tien had
a cell phone or pager on him.  Mr. Reddy panicked, and ran away when
Constable Todd directed him to get out of the Dodge.

[24]

Mr. Reddy testified that the red jacket was
not his, nor was he wearing it when the police arrived.  He said the jacket was
lying on the drivers seat, and that he had been sitting on it.  He did not
notice or feel anything in the jackets pockets.

REASONS
FOR CONVICTION

[25]

In discussing the burden that rests with the
Crown in criminal cases, the trial judge said this:

[8]        As the lawyers have quite
properly pointed out in this situation, where there is evidence going both
ways, I must, with regard to the evidence of Mr. Reddy, consider whether
it might reasonably be true and whether there is a doubt on the whole of the
evidence as to everything the Crown must prove here beyond a reasonable doubt.

[9]        Now, in this particular case I do
conclude that there is no middle ground on the issue of whether or not Mr. Reddy
was wearing the jacket and took it off.  Often in a case where there are
differences in evidence it may be that the evidence of one side is accurate and
reliable or it may be that there is a doubt, and it may be perhaps that both
sides are wrong.

[10]      In
this case here, however, I conclude that we are left with a situation where it
must be that one side or the other is lying.  I do not have to choose between
the sides, because, to go back to what I said at the beginning, the issue is
whether the evidence of Mr. Reddy may reasonably be true, and to move from
that.

[26]

The trial judge observed that the police
witnesses had given their evidence in an objective and forthright manner.  He
also observed that Mr. Reddy sounded like he was telling the truth, and
was almost surprisingly confident in the witness stand.  With respect to
approaching Mr. Reddys testimony the trial judge said:

Looking at the
contents of his evidence, the question to be asked is could his evidence
reasonably be true?  There is much of what was said by Mr. Reddy that can
and certainly should be questioned.

[27]

In analysing Mr. Reddys testimony, the
trial judge considered much of it to be inconsistent with common sense.  In
this regard, the judge said that:

(a)      a basement suite is usually a cooler place to
wait for someone than a vehicle parked in the sun;

(b)      a person normally does not sit in the
drivers seat of a vehicle when the owner is present;

(c)      a person sitting on a jacket containing two
handguns would notice them; and

(d)      a
person bound by a probation order with a no cellular telephones/no pagers
condition would not run from two uniformed police officers merely because he
thought a friend might have a cellular telephone or pager.

[28]

After setting out his concerns with respect to the
truthfulness of Mr. Reddys evidence, the trial judge continued:

[22]      So
those are problems with the evidence of Mr. Reddy, and when I consider
whether that evidence is true or might reasonably be true I put it in
juxtaposition with the other option, and that other option is this, that two
individual police officers who really had little connection with each other,
other than that they were both Vancouver police officers, decided to lie, and
they then conspired together to do so.  This conspiracy related to a person
that they did not have a previous relationship or much in the way of dealings with
and had little knowledge of him, and they did so when there were other options
available to them other than lying and saying Mr. Reddy was wearing the
jacket.  Those other options were both occupants of the motor vehicle could
have been charged as occupants of a motor vehicle with guns, or Mr. Reddy
could have been charged because he was sitting in the driver seat, and as such
there is a presumption that the person in the drivers seat is in control and
has knowledge of the contents of the motor vehicle.

[29]

The trial judge rejected a defence submission
that he should draw an inference favourable to Mr. Reddy because of the absence
of fingerprint evidence, and because of the failure of the police to attempt
DNA testing.  He then concluded his reasons as follows:

[24]      So I do not consider [the absence
of fingerprint or DNA evidence] as relevant.  I am left with the several
problems I discussed concerning the evidence of Mr. Reddy.  I have to
conclude the evidence of Mr. Reddy cannot reasonably be true and I must
reject it.

[25]      On the
remaining evidence I conclude there is no doubt he possessed the handguns in
the jacket he wore.  He tried to abandon them and then he fled the scene
because he knew exactly what he was doing.

ANALYSIS

Alleged
Misdirection

[30]

Before dealing with Mr. Reddys
Charter
grounds, I will deal with his contention that his convictions cannot stand even
if the handguns were discovered without any violation of his rights.  Mr. Reddy
submits that the trial judge committed three errors in finding that the Crown
had proven beyond a reasonable doubt that he was in possession of the handguns
in the jacket.  The first error alleged is that the trial judge failed to apply
the criminal standard of proof.  The second concerns the rejection of Mr. Reddys
evidence.  The third relates to Mr. Reddys flight from the scene.  I
would not accede to any of these arguments.

[31]

With respect to the first error, Mr. Reddy
submits that the trial judges reasons evince that the case was decided on an
application of the civil standard, i.e., a balance of probabilities.  Mr. Reddy
says that the trial judge weighed the truthfulness of his evidence against the
potential for collusion by the police officers, and their lack of motive to
lie.  He also says that a trial judge must clearly state that guilt is being
based on the reasonable doubt standard.  He points to the fact that, at the
conclusion of his reasons, the trial judge did not state that he was convinced
that Mr. Reddy possessed the handguns beyond a reasonable doubt, but only
said that he had no doubt that Mr. Reddy possessed them.

[32]

With respect to the second error, Mr. Reddy
submits that the trial judges approach to the assessment of his evidence was
flawed, and did not comport with the test articulated in
R. v. W.(D.)
,
[1991] 1 S.C.R. 742.  In that case, Mr. Justice Cory suggested the
following as an appropriate way in which to instruct a jury on the issue of
credibility (at 758):

First, if you believe the evidence of the
accused, obviously you must acquit.

Second, if you do not believe the testimony
of the accused but you are left in reasonable doubt by it, you must acquit.

Third, even if
you are not left in doubt by the evidence of the accused, you must ask yourself
whether, on the basis of the evidence which you do accept, you are convinced
beyond a reasonable doubt by that evidence of the guilt of the accused.

[33]

As for the third error, Mr. Reddy submits
that little or no weight should have been given to the fact that he fled from
the scene.  Mr. Reddy says that had the trial judge done so, then he would
have been left with a reasonable doubt.

[34]

To begin, it is important to note that appellate
review of a trial judges reasons is to be undertaken having regard to the
evidentiary record, the live issues as they emerged at the trial and the
submissions of counsel:
R. v. R.E.M.
, 2008 SCC 51, [2008] 3 S.C.R. 3
at para. 57.  In Mr. Reddys case, there was only one question
remaining at the end of the trial:  was he wearing the jacket containing the
handguns when the police directed him to get out of the Dodge?  In light of the
contradictory testimony on this point, credibility was the decisive issue.  If the
trial judge accepted the evidence of the police officers, then the Crown had
proven its case.  If, on the other hand, the trial judge accepted Mr. Reddys
evidence, or was left with a reasonable doubt because of it, then Mr. Reddy
was to be acquitted.

[35]

There is no merit to the argument that the trial
judge decided this case on the basis of the civil standard of proof.  At the
outset of his reasons, the trial judge referred specifically to the requirement
that the Crown prove the elements of the offences beyond a reasonable doubt. 
Nothing in the latter part of his reasons suggests that he departed from this
basic, and well known, criminal-law principle.  Even if the trial judge had not
referred specifically to the criminal standard of proof, judges are presumed to
have applied the correct standard of proof where they do not express a
particular standard:
L.H. v. McDougall
, 2008 SCC 53, [2008] 3 S.C.R. 41
at para. 54.

[36]

There is also no merit in the submission that
the trial judge erred in considering the evidence of the police officers when
assessing Mr. Reddys credibility.  When, as here, a trial judge is faced
with two competing versions of events that could be true, he or she is entitled
to examine the demeanour of the witnesses, compare their stories and apply
human experience to the analysis:
R. v. Manj
, [1995] B.C.J. No. 1059
at para. 29 (C.A.), leave refused, [1995] 4 S.C.R. vii.

[37]

Mr. Reddy says that he was convicted
notwithstanding the fact that the trial judge accepted his evidence that he was
not wearing the jacket, and was unaware of its contents.  He points to the
trial judges statements that [Mr. Reddy] sounded like he was telling the
truth, gave evidence that was consistent generally, and was almost surprisingly
confident in the witness stand.

[38]

This argument ignores the context in which those
comments were made.  At this point in his reasons the trial judge was merely
describing the manner in which Mr. Reddy gave his evidence.  The judge was
not then stating his conclusions with respect to the veracity of that evidence.

[39]

Mr. Reddy next says that the trial judge
failed to consider whether he was left with a reasonable doubt by his
evidence.  I do not agree.  When the reasons are read as a whole, it is apparent
that the trial judge not only did not accept Mr. Reddys testimony, but
also found that his testimony failed to raise a reasonable doubt.

[40]

The trial judge opined that, although Mr. Reddy
had the appearance of being truthful when he gave his evidence, the substance
of what he said did not ring true.  However, the trial judges analysis did not
end there.  He went on to consider whether Mr. Reddys version of the
events might reasonably be true.  Although this test is best left to cases
involving the doctrine of recent possession, or similar presumptions, it is not
reversible error for a trial judge to make use of it in deciding whether
evidence that he or she is not prepared to accept nonetheless raises a
reasonable doubt:
R. v. K.(V.)
(1991), 68 C.C.C. (3d) 18 at 31-34
(B.C.C.A.);
R. v. Dubas
(1995), 60 B.C.A.C. 202 at paras. 11, 12. 
That is what occurred here.

[41]

This leaves the question of Mr. Reddys
flight.  His position is that the trial judge wrongly rejected his explanation
for fleeing the scene, and then wrongly used his flight as the main basis for
conviction.  He rests his argument on paragraphs 21 and 25 of the trial judges
reasons.  However, in considering this argument, paragraph 20 is also relevant:

[20]      Subsequently the evidence of everyone
was that Mr. Reddy fled the scene.  Mr. Reddy said he, as far as he
knew, was bound by a condition of the courts that he was not to be in a motor
vehicle where there was a cellular telephone or a pager.  He did not know if
the other person in the vehicle had a cell phone or a pager.  He was concerned
about that, so he fled the scene.  Now, this was in the close presence of two
uniformed police officers who would easily be capable of shooting or tasering
at a person who was fleeing.  Mr. Reddy is obviously a bright young
fellow.  I have to consider that that decision made by him, even if he was
confused, would have to be one that considered that the police would
immediately react to it and do something.

[21]      It comes down to this.  This young
man appeared so confident and relaxed on witness stand decided to flee from two
uniformed officers because his friend might have a cell phone.  This really
does not make any sense.

. . .

[25]      On the
remaining evidence I conclude there is no doubt he possessed the handguns in
the jacket he wore.  He tried to abandon them and then he fled the scene
because he knew exactly what he was doing.

[42]

Mr. Reddy says that, in finding that he
fled because he was aware of the handguns in the jacket, the trial judge failed
to approach his evidence in accordance with the underlined portion of the
following paragraph from
R. v. White
, [1998] 2 S.C.R. 72:

36        In cases where a no probative
value instruction is not required and the post-offence conduct of an accused
is put before the jury, the trial judge should nevertheless provide an
instruction regarding the proper use of that evidence.  The purpose of such a
charge is to counter the jurys natural tendency to leap from evidence of
flight or concealment to a conclusion of guilt, and to ensure that alternative
explanations for the accuseds conduct are given full consideration.
In
particular, the trial judge should remind the jury that people sometimes flee
or lie for entirely innocent reasons, and that even if the accused was
motivated by a feeling of guilt, that feeling might be attributable to some
culpable act other than the offence for which the accused is being tried.  The
jury should be instructed to keep these principles in mind when deciding how
much weight, if any, to give such evidence in the final evaluation of guilt or
innocence
.

[Emphasis
added.]

[43]

I do not accept this submission.  The trial
judge did not leap from flight to a conclusion of guilt.  Mr. Reddy was
not convicted because of an adverse inference based on his sudden departure
from the scene.  Rather, he was convicted because the trial judge found that his
version of events was, on the whole, unworthy of belief, and did not raise a
reasonable doubt with respect to the question of whether he was wearing the
jacket containing the handguns.

Admissibility of the
Handguns

Charter
Provisions

[44]

The following
Charter
provisions are
relevant:

s. 8           Everyone has the right to be secure against
unreasonable search or seizure.

s. 9           Everyone has the right not to be arbitrarily detained
or imprisoned.

s. 10(b)    Everyone has the right on arrest or detention to retain
and instruct counsel without delay and to be informed of that right.

s. 24(2)    Where, in
proceedings under subsection (1), a court concludes that evidence was obtained
in a manner that infringed or denied any rights or freedoms guaranteed by this
Charter, the evidence shall be excluded if it is established that, having
regard to all the circumstances, the admission of it in the proceedings would
bring the administration of justice into disrepute.

Was There a Detention and, If So, Was it
Lawful?

[45]

Mr. Reddy submits that he was detained when
Constable Todd directed him to get out of the Dodge.  He says that detention
violated his rights under s. 9 of the
Charter
, because it was based
only on a hunch that he might be in breach of a condition of his probation
order.  The Crowns position is that the trial judges finding of detention is
overly generous to Mr. Reddy.  Its position is that Mr. Reddy was
not detained within the meaning of the
Charter
.  In the alternative, the
Crown says that if Mr. Reddy was detained, then he was the subject of a lawful
and non-arbitrary investigative detention.

[46]

I will deal first with the question of whether Mr. Reddy
was detained.  As the respondent, it is open to Crown, in seeking to uphold Mr. Reddys
conviction, to argue that, as a matter law, the facts found by the trial judge
do not meet the requirements for a detention:
R. v. Mallen
(1992), 70
C.C.C. (3d) 561 at 563, 564 (B.C.C.A.).  The Crown says that Mr. Reddy was
neither physically nor psychologically detained.  Mr. Reddy agrees that he
was not physically detained, but says that he was psychologically detained when
Constable Todd directed him to get out of the Dodge and stand beside the curb.

[47]

The analytical framework for determining whether
a person has been detained for
Charter
purposes was recently reformulated
by the Supreme Court of Canada in
Grant
, and applied by that Court in
Suberu
. 
The Court held that Mr. Grant had been detained, but that Mr. Suberu
had not.  The Crown points to the result in
Suberu
as support for its
contention that Mr. Reddy was not detained.

[48]

In
Grant
, Chief Justice McLachlin and
Madam Justice Charron held that the test for determining whether a person has
been detained is an objective one, although the particular circumstances and
perceptions of the individual involved may be relevant.  They summarized their
conclusions in paragraph 44:

1.         Detention under ss. 9 and 10
of the
Charter
refers to a suspension of the individuals liberty
interest by a significant physical or psychological restraint.  Psychological
detention is established either where the individual has a legal obligation to
comply with the restrictive request or demand, or a reasonable person would
conclude by reason of the state conduct that he or she had no choice but to
comply.

2.         In cases where there is no
physical restraint or legal obligation, it may not be clear whether a person
has been detained.  To determine whether the reasonable person in the
individuals circumstances would conclude that he or she had been deprived by
the state of the liberty of choice, the court may consider
, inter alia
,
the following factors:

a)         The
circumstances giving rise to the encounter as they would reasonably be
perceived by the individual: whether the police were providing general
assistance; maintaining general order; making general inquiries regarding a
particular occurrence; or, singling out the individual for focussed
investigation.

b)         The
nature of the police conduct, including the language used; the use of physical
contact; the place where the interaction occurred; the presence of others; and
the duration of the encounter.

c)         The particular characteristics
or circumstances of the individual where relevant, including age; physical
stature; minority status; level of sophistication.

[49]

Mr. Grant was an 18-year-old black man, who
attracted the attention of police officers patrolling in the area of four
Toronto schools that had a history of student crime over the lunch hour.  A
uniformed officer walked up to Mr. Grant and stood directly in front of
him on the sidewalk.  That officer asked Mr. Grant what was going on,
and requested his name and address.  Two plainclothes officers came up, showed Mr. Grant
their identification, and then stood behind him.  When the uniformed officer
asked Mr. Grant whether he had anything on him that he shouldnt, Mr. Grant
said he had a small bag of marihuana.  When that officer asked Mr. Grant
if he had anything else, Mr. Grant admitted that he was carrying a
firearm.  At this point, the police arrested and searched Mr. Grant.  They
found a bag of marihuana and a loaded revolver.  Mr. Grant was charged
with a number of firearms offences.  At trial he brought a motion to exclude
the revolver.  The trial judge dismissed that motion, holding that Mr. Grant
had been neither detained, nor searched.  Mr. Grant was convicted.  In
dismissing his conviction appeal the Court of Appeal for Ontario held that he
had been detained before he made his incriminating statement, and that that
detention breached s. 9 of the
Charter
.  However, that Court
further held that the revolver should not be excluded under s. 24(2).

[50]

Chief Justice McLachlin and Charron J. applied
the framework summarized above and held that Mr. Grant was not detained
when the uniformed officer stepped into his path to make general inquiries,
i.e., when the officer asked him what was going on, and for his name and
address:  para. 47.  However, the nature of the encounter changed when Mr. Grant
was told to keep his hands in front of him, and the other two officers took up
a position behind him.  At this point, Mr. Grant became the object of
particularized suspicion, and the encounter took on the character of an
interrogation:  paras. 48, 49.  The Chief Justice and Charron J.
concluded, at paragraph 50, that notwithstanding the fact that Mr. Grant
did not testify:

[T]he evidence
supports [his] contention that a reasonable person in his position (18 years
old, alone, faced by three physically larger policemen in adversarial
positions) would conclude that his or her right to choose how to act had been
removed by the police, given their conduct.

[51]

In
Suberu
, a liquor store employee called
the police because he suspected that Mr. Suberu and another person were
trying to use a stolen gift card.  As one of the police officers who responded
to the call entered the store, Mr. Suberu walked passed him, saying words
to the effect, he did this, not me, so I guess I can go.  The officer
followed Mr. Suberu out of the store stating, wait a minute, I need to
talk to you before you go anywhere.  Mr. Suberu sat in the drivers seat
of a vehicle, and the officer engaged him in conversation about any connection
he might have to events in the store.  The officer then received information
that the vehicle Mr. Suberu was sitting in matched the description of a
vehicle associated with the use of a stolen credit card earlier that day.  Upon
noticing a number of shopping bags in the vehicle, the officer decided that he
had reasonable grounds to arrest Mr. Suberu for fraud.  After arresting Mr. Suberu,
the officer advised him of his rights in accordance with s. 10(b) of the
Charter
. 
Mr. Suberu was charged with several property-related offences.

[52]

At trial, Mr. Suberus application to
exclude his statements to the officer, and the physical evidence that was later
seized, was dismissed.  The trial judge held that, although Mr. Suberu had
been the object of an investigative detention, there had been no breach of his
s. 10(b) rights.  This ruling resulted in the evidence being admitted.  Mr. Suberu
was convicted of possession of property obtained by crime, possession of a
stolen credit card, and possession of a stolen debit card.  In dismissing Mr. Suberus
appeal, a summary conviction appeal judge agreed that there had been no breach
of s. 10(b), on the basis that that right is never engaged on an
investigative detention.  A further appeal by Mr. Suberu to the Court of Appeal
for Ontario was also dismissed.  That Court held that although Mr. Suberu
was detained, his s. 10(b) right was not immediately triggered.  Rather,
it held that the words without delay in s. 10(b) allow for a brief
period after the commencement of an investigative detention, during which the
police can ask a detainee exploratory questions to determine whether a longer
detention is necessary, without having to advise that person of his or her
right to counsel.

[53]

Mr. Suberus conviction was affirmed by the
Supreme Court of Canada.  Disagreeing with the Court of Appeal,
McLachlin C.J. and Charron J. held that the words without delay in
s. 10(b) are to be interpreted as immediately and that, therefore, a
persons s. 10(b) rights are triggered as soon as that person is detained:
 paras. 2, 41, 42.  They also rejected an argument advanced by the Crown
that the operational requirements of an investigative detention justify a
suspension of s. 10(b), as a reasonable limit on the right to counsel
under s. 1 of the
Charter
.

[54]

Of significance to the Crown on the present
appeal, is the fact that McLachlin C.J. and Charron J. held that Mr. Suberu
had not been detained within the meaning of the
Charter
.  On the basis
of the trial judges finding of fact, they concluded that the initial encounter
between Mr. Suberu and the officer was preliminary investigative
questioning falling short of detention:  para. 29.  In their view, a
reasonable person in Mr. Suberus circumstances would not have concluded
that he or she had no choice but to comply:  para. 34.

[55]

The Crown seeks to draw a parallel between how
the police dealt with Mr. Suberu, and how Constable Todd dealt with Mr. Reddy. 
It points to the fact that Constable Todd approached Mr. Reddy while he
was sitting in the drivers seat of the Dodge, and did nothing to obstruct his
path.  It says Constable Todd merely engaged in preliminary investigative
questioning, and was not attempting to elicit any inculpatory evidence. 
Lastly, emphasizing the fact that Constable Todds purpose was to determine
whether Mr. Reddy was in breach of a court order, the Crown submits (at
para. 11 of its supplemental factum) that:

Such checking to
ensure compliance with a court order is distinct from an investigation focused
on eliciting inculpatory evidence.  Otherwise, every question a peace officer
asks regarding compliance with an existing bail or probation court order would
constitute a detention.

[56]

This generalized submission is nothing more than
an
in terrorem
argument
.
There is no merit to the suggestion
that, if Mr. Reddy is found to have been detained, then every enquiry by a
police officer concerning whether a person is in breach of a condition of a
bail or probation order will amount to a detention.  Whether any particular
encounter gives rise to detention depends on what occurred in that case.

[57]

What the Crowns submission ignores is that
Constable Todd did more than ask Mr. Reddy whether he was in possession of
any cellular telephones or pagers.  The officer told Mr. Reddy that he was
going to check the Dodge for cellular telephones and pagers, and directed him
to step out of the vehicle and stand beside the curb.  Mr. Reddy complied
by getting out of the Dodge and moving, albeit for a short time, to where Constable
Todd had directed him to go.

[58]

The Crown says that, since Mr. Reddy did
not testify on the
voir dire
, there is no evidence that he felt
compelled to comply with the officers directions.  It further says that his flight
from the scene belies any notion of psychological detention, i.e., his flight
evinces that he did not feel compelled to stay.  The Crown relies on
R. v.
Nesbeth
, 2008 ONCA 579, 238 C.C.C. (3d) 567, leave refused, [2009] S.C.C.A.
No. 10, and
R. v. B.(L.)
, 2007 ONCA 596, 227 C.C.C. (3d) 70, in
support of this contention.  In my view, both cases are distinguishable.

[59]

In
Nesbeth
, police officers encountered Mr. Nesbeth
in a stairwell, and asked him what he was doing.  Mr. Nesbeth, who was
holding a knapsack, uttered an expletive, turned around, and ran down the
stairs.  The officers gave chase, shouting Stop police.  As Mr. Nesbeth
was running he threw the knapsack to the ground.  A police officer caught up to
Mr. Nesbeth, tackled him, and placed him under arrest.  The knapsack was
found to contain cocaine and drug-related paraphernalia.  Mr. Nesbeth was
acquitted when the trial judge, having found that the police had violated his
Charter
rights, excluded the contents of the knapsack.  In allowing a Crown appeal, Mr. Justice
Rosenberg held that although the police had attempted to detain Mr. Nesbeth
by shouting Stop police, his efforts to run away indicated that there had
been no compliance with that demand.  This being so, Mr. Nesbeth was not
detained until he was tackled:  paras. 14-17.

[60]

In
B.(L.)
, police officers observed L.B.
acting suspiciously on a school ground.  One of the officers called out
Toronto Police.  L.B., who was holding a black bag, approached the officer
without having been summoned or directed to do so.  In response to a question, L.B.
provided the officer with his name and date of birth.  Using his hand-held
radio, the officer ran L.B.s name though the police computer.  As he was
doing this, the officer noticed that L.B. was no longer holding the black bag. 
A second officer quickly located the bag, which was found to contain a loaded
handgun.  L.B. was acquitted when the trial judge excluded the handgun on the
basis that the police had violated his
Charter
rights.  In allowing a
Crown appeal, Mr. Justice Moldaver held that the trial judge had erred in finding
that L.B. had been psychologically detained when asked for identification,
because there had been no deprivation of liberty:  paras. 60-62.

[61]

Those decisions do not assist the Crown.  In
Nesbeth
,
Mr. Nesbeth immediately fled the scene on seeing the police.  In
B.(L.)
,
there was no demand or direction, and no evidence to support a finding that L.B.
came and spoke with the officer because he felt compelled to do so.  In contrast,
in the case at bar Mr. Reddy complied with two directions from Constable
Todd:  (1) he got out of the Dodge when told to do so, and (2) he went and
stood at the curb, where he was told to stand.

[62]

The only conclusion I can reach on an objective
assessment of the facts in this case is that Mr. Reddy was detained.  A
reasonable person directed by a police officer to get out of a vehicle would
not question or challenge the officers authority, but would comply in the
belief that he or she had no other option.  That Mr. Reddy did not remain
at the curb for very long does not negate the fact that he was detained at the
beginning of his encounter with Constable Todd.

[63]

I turn now to the question of whether Mr. Reddys
detention was lawful.  The Crown supports the trial judges conclusion that
Constable Todd effected a lawful investigative detention on the basis of the
common law power recognized in
R. v. Mann
, [2004] 3 S.C.R. 59, 2004 SCC
52.  Mr. Reddys position is that the requirements for an investigative detention
set out in
Mann
were not met.

[64]

In
Mann
, the Supreme Court of Canada held
that police officers have a common law power to detain a person for
investigation if they have reasonable grounds to suspect that the detainee is
involved in on-going criminal activity.  In discussing the threshold for the
invocation of that power, Mr. Justice Iacobucci said:

34        The case law raises several
guiding principles governing the use of a police power to detain for
investigative purposes.  The evolution of the
Waterfield
test, along
with the
Simpson
articulable cause requirement, calls for investigative
detentions to be premised upon reasonable grounds.
The detention must be
viewed as reasonably necessary on an objective view of the totality of the
circumstances, informing the officers suspicion that there is a clear nexus
between the individual to be detained and a recent or on-going criminal
offence.  Reasonable grounds figures at the front-end of such an assessment,
underlying the officers reasonable suspicion that the particular individual is
implicated in the criminal activity under investigation.
The overall reasonableness
of the decision to detain, however, must further be assessed against all of the
circumstances, most notably the extent to which the interference with
individual liberty is necessary to perform the officers duty, the liberty
interfered with, and the nature and extent of that interference, in order to
meet the second prong of the
Waterfield
test.

35        Police powers and police duties
are not necessarily correlative.  While the police have a common law duty to
investigate crime, they are not empowered to undertake any and all action in
the exercise of that duty.  Individual liberty interests are fundamental to the
Canadian constitutional order.  Consequently, any intrusion upon them must not
be taken lightly and, as a result, police officers do not have
carte blanche
to detain.
The power to detain cannot be exercised on the basis of a hunch
,
nor can it become a
de facto
arrest.

. . .

45        To summarize, as discussed above,
police officers may detain an individual for investigative purposes if there
are reasonable grounds to suspect in all the circumstances that the individual
is
connected to a particular crime
and that such a detention is necessary.

[Emphasis
added.]

[65]

With respect to the reference in paragraph 45 of
Mann
to a particular crime, the Crown notes that in
Nesbeth
,
Rosenberg J.A. held that it is not necessary to pinpoint the crime with
absolute precision:  para. 18.  In that case, it was held that the
circumstances, which included Mr. Nesbeths flight, supported a reasonable
suspicion that he was in possession of either drugs or weapons, or both.

[66]

Mr. Justice Binnie, in
R. v. Kang-Brown
,
2008 SCC 18, [2008] 1 S.C.R. 456, had this to say about the difference between the
reasonable suspicion required for an investigative detention, and the higher
threshold of reasonable grounds to believe (i.e., credibly-based probability) required
for an arrest:

75        The
reasonable suspicion standard is not a new juridical standard called into
existence for the purposes of this case.  Suspicion is an expectation that
the targeted individual is possibly engaged in some criminal activity.  A
reasonable suspicion means something more than a mere suspicion and something
less than a belief based upon reasonable and probable grounds.

[67]

As is the case with the power of arrest, an
officer invoking the power of investigative detention must subjectively believe
that the requisite standard has been met, and the officers belief must be
objectively reasonable:
Mann
at para. 27;
R. v. Greaves
,
2004 BCCA 484, 189 C.C.C. (3d) 305 at para. 33.

[68]

In this case, Constable Todd directed Mr. Reddy
to get out of the Dodge and stand beside the curb so that he could search the
vehicle for cellular telephones and pagers.  However, I see nothing in
Constable Todds evidence capable of supporting a finding that he subjectively
suspected that Mr. Reddy was committing any offence.  Indeed, the trial
judge made no such finding.  Although in paragraph 20 of his ruling the trial
judge opined that the information available to Constable Todd justified the
officers belief that Mr. Reddy should be detained, the judge, in
paragraph 21, also found that, [
n]othing specific was suspected
, but
Todd was concerned about whether Reddy was in compliance with his probation
order and whether there were weapons in the vehicle, among other things (emphasis
added).

[69]

Even if Constable Todd had expressly testified
that he subjectively suspected that there were cellular telephones and/or
pagers in the Dodge, that suspicion would not have been objectively
reasonable.  The fact that Mr. Reddy, who properly identified himself, was
sitting in someone elses vehicle outside the home of a known drug dealer, and
that his statement as to how long he had been there conflicted with information
provided by an unknown 9-1-1 caller, does not, in my view, support a reasonable
suspicion that he was in breach of the terms of his probation order.  Nor does
the additional fact that some eight months earlier Mr. Reddy had been a
passenger in a vehicle in which machetes had been found, lend support to a
reasonable suspicion that Mr. Reddy was in breach of the probation order.

[70]

It is apparent from the whole of Constable
Todds evidence that his decision to search the Dodge was based solely on the information
he had received that Mr. Reddys probation order contained a no cellular
telephones/no pagers condition.  It is also apparent that his sole purpose in detaining
Mr. Reddy was to do what he told Mr. Reddy he wanted to do, i.e.,
check the vehicle for cellular telephones and pagers.  The foundation for Constable
Todds actions can best be described as a hunch or a bare suspicion.  It did
not rise to the level of suspicion necessary to permit a police officer to
interfere with someones liberty.

[71]

As there was no lawful basis for detaining Mr. Reddy,
his detention was arbitrary, and infringed his rights under s. 9 of the
Charter
:
Grant
at para. 54.

Lawfulness of the Search

[72]

The trial judge opined that police officers are
justified in searching a vehicle even though no specific offence is
suspected, because the courts rely on the police to monitor compliance with
probation orders and the public relies on the police to maintain order.  He
went on to find that, in this particular case, the fact that Mr. Reddy
took flight gave Constable Todd good cause to search the vehicle.  I am
unable to accept either of these conclusions.

[73]

To begin, there is no support for the
proposition that, when the police have a bare suspicion that a person in a
vehicle is in breach of a condition of a probation order, they have authority to
search that vehicle for evidence of that breach.  Further, even when police officers
lawfully detain someone reasonably suspected of being in breach of a probation
order, they do not have a general power to search incidental to that detention
for evidence of the suspected breach.  It is clear from
Mann
that police
officers may only conduct relatively non-intrusive protective searches incidental
to a lawful investigative detention, and that such searches can be undertaken only
when the officers have a reasonable basis for believing that their safety, or
the safety of others, is at risk:  para. 45.  More specifically, as Iacobucci J.
stated in
Mann
, [the decision to search] cannot be justified on the
basis of a vague or non-existent concern for safety, nor can the search be
premised upon hunches or mere intuition:  para. 40.

[74]

Notwithstanding that Constable Todd adverted in
his evidence to the possibility of there being weapons in the Dodge, his only
(and stated) purpose was to determine whether Mr. Reddy was in breach of
the no cellular telephones/no pagers condition of his probation order.  In my
view, the information on which Constable Todd based his initial decision to
search that vehicle does not satisfy the requirements for any recognized
warrantless search power, either common law or statutory.

[75]

The next question is whether Mr. Reddys
sudden departure from the scene made a difference.  In my view, it did not.

[76]

I accept that flight can be both a subjective
and objective factor in a reasonable belief or a reasonable suspicion determination:
R. v. K.H.L.
(1995), 58 B.C.A.C. 81 at paras. 7, 8;
R. v. Cooper
,
2005 NSCA 47, 195 C.C.C. (3d) 162 at paras. 42, 47(a);
Nesbeth
at
para. 18.  In the circumstances of this case, it is only necessary to consider
reasonable suspicion.  As I will explain, Mr. Reddys sudden departure had
no affect on Constable Todds authority to search the Dodge.

[77]

On the basis of Constable Todds evidence that, when
he stopped chasing Mr. Reddy and came back to the Dodge, he assumed that
perhaps there were cellular telephones or pagers in the vehicle, it does not
appear that his bare suspicion had been elevated to the point where he had a subjective
reasonable suspicion that Mr. Reddy was in breach of a condition of his
probation order, and that cellular telephones or pagers would be found in the
vehicle.  However, even if, by reason of Mr. Reddys flight, Constable
Todd did have both subjective and objective grounds for a reasonable suspiciona
proposition of which I am dubiousConstable Todd never detained Mr. Reddy on
the basis of that suspicion.  Even if he had, for reasons that I have already
expressed, he would not have been empowered to search the Dodge for evidence.

[78]

More importantly, in my view, Mr. Reddys
flight cannot be considered at all in determining whether a reasonable
suspicion existed regarding his involvement in criminal activity.  The reason
for this is that Mr. Reddy was fleeing from an unlawful detention.  As
discussed above, Constable Todd exceeded his powers when he directed Mr. Reddy
to get out of the Dodge and stand near the curb. Mr. Reddy had every right
to disregard those directions, and it would be wrong to use his eventual disobedience
of them against him.  What occurred is comparable to a situation in which
someone who refuses to comply with an order that a police officer has no
authority to give is arrested for obstruction, and then searched incidental to
that arrest.  As the officer was not in the execution of his duty when he gave
the direction, the arrest would be unlawful, and so would the search.

[79]

That persons are entitled to exercise their
rights without having that fact used against them is reflected in
R. v.
Brownridge
, 1999 BCCA 27, 119 B.C.A.C. 81.  In that case, a police officer stopped
Mr. Brownridge for speeding and detected the odour of marihuana coming
from his van.  Mr. Brownridge consented to the officer searching the van. 
However, as soon as the officer began the search, Mr. Brownridge became
agitated, and withdrew his consent.  At that point, the officer detained Mr. Brownridge,
placed him in a police vehicle, and resumed the search.  A large quantity of
marihuana was found, and Mr. Brownridge was charged with possession for
the purpose of trafficking.

[80]

At Mr. Brownridges trial, a
voir dire
was held with respect to the admissibility of the marihuana.  In ruling the
drugs admissible, the trial judge found that the officer had reasonable grounds
to believe there was marihuana in the van based, in part, on Mr. Brownridges
agitation, and his withdrawal of consent.  Later, the trial judge, in convicting
Mr. Brownridge, relied on these factors as support for his finding that Mr. Brownridge
knew the drugs were in the van.

[81]

This Court allowed Mr. Brownridges appeal on
the basis that the trial judge had erred in law in taking the withdrawal of
consent into consideration both on the
voir dire
, and on the trial
proper.  In this regard, Mr. Justice Esson stated:

[15]      No
authority was referred to which, on its facts, comes very close to this case. 
The proposition, however, is this:  The accused, in withdrawing his consent,
was exercising a constitutional right.  Having done that, his exercise of that
right could not be used as evidence against him.  The case to which we were
referred as an analogy is the decision of the Supreme Court of Canada in
R.
v. Chambers
(1990), 59 C.C.C. (3d) 321, which dealt with a breach of the
right to silence.

This reasoning is applicable to a person
in Mr. Reddys situation.

Standing to Object

[82]

Although I have found that Constable Todd did
not have authority to search the Dodge for evidence that Mr. Reddy was in
breach of a condition of his probation order, there is a further argument that
must be addressed.  The Crown submits that Mr. Reddy has no standing to
claim that that search violated his rights.  This is a point the Crown is
entitled to raise in seeking to sustain Mr. Reddys conviction:
R. v.
Novak
, 2000 BCCA 257, 139 B.C.A.C. 15 at paras. 18-23.  The Crown
relies on
R. v. Edwards
, [1996] 1 S.C.R. 128, both for the proposition
that a person must establish a violation of his or her personal rights under
s. 8 of the
Charter
, and also for the criteria to be considered in
determining whether a person has the reasonable expectation of privacy
necessary to trigger the protections of s. 8.

[83]

The Crown says that Mr. Reddy has failed to
satisfy even one of the six criteria on the non-exhaustive list set out in
Edwards
. 
It states its position with respect to those criteria as follows in its factum:

i.          Presence at the time of the
search  The Appellant fled the scene, deliberately absenting himself at the
time when Constable Todd finally conducted the search.

ii.         Possession or control of the
property or place searched  The Appellant abandoned the jacket and fled from
the car.  In addition, the police computer data bases showed that the vehicle
belonged to an older Asian male; clearly neither the Appellant nor his companion.
 There was also no evidence that the Appellant or his companion were in
possession or control of the car with the owners consent.

iii.         Ownership of the property or
place  Again, neither the Appellant nor the other occupant owned the car.  Regarding
the jacket, the Appellant renounced any ownership interest by abandoning the
jacket.  (Moreover, when the Appellant did testify in the trial proper he said
that the jacket was not his.)

iv.        Historical use of the property or
item  There is no evidence that the Appellant had ever previously lawfully
possessed, used, or occupied the car.

v.         Ability to regulate access,
including the right to admit or exclude others from the place  As stated,
neither the Appellant nor the occupant owned the car, and there was no evidence
that they occupied the car with the owners consent.  As such, there is no
evidence that the Appellant had the right to admit or exclude anyone from the
car.

vi.        Existence of a subjective
expectation of privacy  The Appellant did not testify on the
voir dire
and, as such, there is no evidence of any subjective expectation of privacy in
the car or jacket.

vii.        Objective
reasonableness of the expectation  Given the absence of evidence of any such
expectation, there is no basis to even address the question of the objective
reasonableness of such an expectation.

[84]

Whether Mr. Reddy had any privacy interest
in the Dodge (e.g., underneath the seats, inside the glove box, etc.) is a
matter I need not decide.  The question here is not whether he had a privacy
interest in that vehicle, but whether he had a privacy interest in his jacket
at the time it was searched:  see
R. v. Belnavis
, [1997] 3 S.C.R. 341 at
para. 24.

[85]

Whether a reasonable expectation of privacy
exists is a fact-specific determination.  In making that determination some
factors will be more important than others.  In this case, I do not attach any
weight to the fact that Mr. Reddy did not testify on the
voir dire
with respect to his having a subjective expectation of privacy.  Absent other
evidence, an expectation of privacy can be assumed with respect to the contents
of an item of clothing a person is wearing.  That Mr. Reddy removed the
jacket, possibly hoping to lessen the likelihood that it would be checked by
the police, does not mean that he was giving up his privacy interest in it.

[86]

Further, I do not agree that Mr. Reddy
failed to satisfy any of the other
Edwards
criteria.  Most importantly,
I do not agree that he should be taken to have deliberately absented himself
at the time of the search, nor do I agree that he abandoned the jacket, or
renounced any ownership interest in it.  Those arguments are based on actions
taken by Mr. Reddy in response to an unlawful investigative detention. 
For reasons I have already expressed, it would be wrong to use those actions
against him, including in support of a finding that he abandoned any privacy
interest he had in items that he left behind.  This case is not like
Nesbeth
,
where Mr. Nesbeth threw his knapsack away, leaving it behind as he ran
from police officers who were legitimately pursuing him.

[87]

To accept the Crowns argument that Mr. Reddy,
by acting as he did in the face of an unlawful detention, lost his privacy
interest in the jacket, would be to turn the law on its head.  It would mean
that a person who refuses to submit to an unlawful interference with his or her
constitutional rights would, by that act of refusal, be abandoning other constitutional
rights.  This is illogical, unprincipled, and not in keeping with a purposive
interpretation of the
Charter
.

[88]

When Constable Todd first approached Mr. Reddy
he had no authority to search either Mr. Reddy or his effects.  He did not
gain that authority by virtue of the unlawful investigation that followed.  Accordingly,
the search of the jacket violated Mr. Reddys rights protected by s. 8
of the
Charter
.

Exclusion
of Evidence

[89]

The trial judge held that Mr. Reddys
rights had not been breached but went on to state that, had he found
Charter
breaches, he would nonetheless have admitted the handguns.  Although a trial
judges decision with respect to the admissibility of evidence under s. 24(2)
of the
Charter
is generally entitled to deference, this is not the case
when, as here, an appellate court reaches a different conclusion with respect
to whether
Charter
rights were infringed:
Grant
at para. 129.

[90]

At the time the trial judge made his ruling, the
approach to be taken with respect to the application of s. 24(2) was set
out in the leading cases of
R. v. Collins
, [1987] 1 S.C.R. 265, and
R.
v. Stillman
, [1997] 1 S.C.R. 607.  However, the
Collins
/
Stillman
framework has been displaced by the Courts recent judgment in
Grant
. 
In that decision, McLachlin C.J. and Charron J. reformulated the approach to be
taken in determining whether evidence obtained in breach of a
Charter
right should be excluded.  At the outset of their discussion, they explained
the purpose of s. 24(2):

[67]      The words of s. 24(2) capture
its purpose:  to maintain the good repute of the administration of justice. 
The term administration of justice is often used to indicate the processes by
which those who break the law are investigated, charged and tried.  More
broadly, however, the term embraces maintaining the rule of law and upholding
Charter
rights in the justice system as a whole.

[68]      The phrase bring the
administration of justice into disrepute must be understood in the long-term
sense of maintaining the integrity of, and public confidence in, the justice
system.  Exclusion of evidence resulting in an acquittal may provoke immediate
criticism.  But s. 24(2) does not focus on immediate reaction to the
individual case.  Rather, it looks to whether the overall repute of the justice
system, viewed in the long term, will be adversely affected by admission of the
evidence.  The inquiry is objective.  It asks whether a reasonable person,
informed of all relevant circumstances and the values underlying the
Charter
,
would conclude that the admission of the evidence would bring the
administration of justice into disrepute.

[69]      Section 24(2)s focus is not only
long-term, but prospective.  The fact of the
Charter
breach means damage
has already been done to the administration of justice.  Section 24(2) starts
from that proposition and seeks to ensure that evidence obtained through that
breach does not do further damage to the repute of the justice system.

[70]      Finally,
s. 24(2)s focus is societal.  Section 24(2) is not aimed at punishing the
police or providing compensation to the accused, but rather at systemic
concerns.  The s. 24(2) focus is on the broad impact of admission of the
evidence on the long-term repute of the justice system.

[91]

The
Grant
factors are succinctly stated at paragraph 71 of that
decision.  In deciding whether to admit or exclude evidence, a court must now
assess and balance the effect of admitting the evidence on societys confidence
in the justice system having regard to:

(1)        the seriousness of the
Charter
-infringing
state conduct (admission may send the message the justice system condones
serious state misconduct);

(2)        the impact of the breach on the
Charter
-protected
interests of the accused (admission may send the message that individual rights
count for little); and

(3)        societys
interest in the adjudication of the case on its merits.

See also:
Harrison
at para. 2

[92]

With respect to the first factorseriousness of
the breachthe greater the level of state misconduct, the greater will be the
need of the courts to disassociate themselves from that conduct.  Wilful or
reckless disregard for
Charter
rights will, therefore, tend to support
exclusion:  paras. 71-74.  Further, as the Chief Justice and Charron J.
noted (at para. 75):

Good faith on
the part of the police will also reduce the need for the court to disassociate
itself from the police conduct.  However, ignorance of
Charter
standards
must not be rewarded or encouraged and negligence or wilful blindness cannot be
equated with good faith:  [citations omitted].

[93]

As for the second factorimpact of the breach on
the accusedit was observed that [t]he impact of a
Charter
breach may
range from fleeting and technical to profoundly intrusive.  The more serious
the impact is on the rights of the accused, the more likely it will be that
exclusion is warranted:  paras. 76, 77.

[94]

The last factorsocietys interest in a decision
on the meritsinvolves the question of whether the truth seeking function of
the criminal trial process would be better served by admission of the evidence,
or by its exclusion:  para. 79.  The reliability of the evidence is an
important consideration, as is the importance of the evidence to the
truth-seeking function of the trial.  Although seriousness of the offence
remains a consideration, it has far less importance than under the
Collins
/
Stillman
framework, because s. 24(2) focuses on the long-term implication for the
repute of the administration of justice, and not the publics short-term desire
for a conviction:  para. 84.

[95]

In arguing in favour of exclusion, Mr. Reddy
summarizes his position as follows, in his supplemental factum:

44.       On
balance the Appellant says that the conduct of the police in this case showed a
reckless disregard for the rights of the Appellant, the impact on the
Appellants rights was significant, and the firearm [
sic
] was not
discoverable.

[96]

The Crown, arguing in favour of inclusion, notes
that the physical evidence in issue existed independently of Mr. Reddy, is
highly reliable, and was located in a relatively non-intrusive manner.  The
Crown relies on the result in
Grant
, where the Supreme Court held that a
handgun was admissible notwithstanding that it had been discovered as a result
of an unlawful detention.  The Crown says that, as in
Grant
, the errors
made by Constable Todd with respect to the limits of his authority are
understandable and, therefore, lessen the seriousness of any breaches.  In
particular, the Crown, in its supplemental factum, quotes the following
underlined portion of paragraph 133 of
Grant
, which it says applies equally
to the case at bar:

[133]    We consider first the seriousness
of the improper police conduct that led to the discovery of the gun.  The
police conduct here, while not in conformity with the
Charter
, was not
abusive.  There was no suggestion that Mr. Grant was the target of racial
profiling or other discriminatory police practices.  The officers went too far
in detaining the accused and asking him questions.
However, the point at
which an encounter becomes a detention is not always clear, and is something
with which courts have struggled.  Though we have concluded that the police were
in error in detaining the appellant when they did, the mistake is an
understandable one.  Having been under a mistaken view that they had not
detained the appellant, the officers failure to advise him of his right to
counsel was similarly erroneous but understandable.  It therefore cannot be
characterized as having been in bad faith.  Given that the police conduct in
committing the
Charter
breach was neither deliberate nor egregious, we
conclude that the effect of admitting the evidence would not greatly undermine
public confidence in the rule of law
.  We add that the Courts decision in
this case will be to render similar conduct less justifiable going forward.  While
police are not expected to engage in judicial reflection on conflicting
precedents, they are rightly expected to know what the law is.

[Emphasis
added.]

[97]

However, the passage the Crown relies on cannot
be divorced from the last two sentences of that paragraph, which evinces the
Supreme Courts long-held view, first set out in
R. v. Kokesch
, [1990] 3
S.C.R. 3 at 32, 33, that once the law in a particular area has been settled the
police are expected to exercise their powers in conformity with what the courts
have said.  That view is also reflected in the Chief Justices judgment in
Harrison
,
under the heading Seriousness of the
Charter
-Infringing State Conduct:

[22]      At this stage the court considers
the nature of the police conduct that infringed the
Charter
and led to
the discovery of the evidence.  Did it involve misconduct from which the court
should be concerned to dissociate itself?  This will be the case where the
departure from
Charter
standards was major in degree,
or where the
police knew (or should have known) that their conduct was not
Charter
-compliant
.
 On the other hand, where the breach was of a merely technical nature or the
result of an understandable mistake, dissociation is much less of a concern.

[Emphasis
added.]

[98]

In the case at bar, Constable Todd effected an
investigative detention for no other purpose than to search the Dodge for
cellular telephones and pagers.  This occurred on June 30, 2005.  However, on
July 23, 2004, the Supreme Court had released its judgment in
Mann
.  In
that judgment, the Court accepted that the police have the power, at common
law, to detain individuals for an investigative purpose in the absence of
grounds for an arrest, and also have a limited power to conduct incidental
protective searches.  In so doing, the Court delineated the thresholds that
must be met before either of those powers can be exercised.

[99]

In light of the fact that
Mann
was
decided some 11 months before Mr. Reddy was detained, I cannot accept the
Crowns submission that this case is equivalent to
Grant
, wherein
McLachlin C.J. and Charron J. opined that the police officers were operating
in circumstances of considerable legal uncertainty:  para. 140.  I note,
in passing, that Mr. Grant was detained some eight months before
Mann
was decided.

[100]

In
Harrison
(at para. 23), McLachlin
C.J. quoted with approval the following from the judgment of Mr. Justice
Doherty in
R. v. Kitaitchik
(2002), 166 C.C.C. (3d) 14 (Ont. C.A.) (at
para. 41):

Police conduct
can run the gamut from blameless conduct, through negligent conduct, to conduct
demonstrating a blatant disregard for
Charter
rights... .  What is
important is the proper placement of the police conduct along that fault line,
not the legal label attached to the conduct.

[101]

The critical factor in situating Constable Todds conduct along that
fault line is that at the time of his encounter with Mr. Reddy he either
knew, or ought to have known, that he did not have the power (a) to detain
someone for investigation on a bare suspicion that that person might be in
breach of a condition of a probation order, or (b) to conduct a search incidental
to an investigative detention that is unconnected to any safety concerns. 
Whatever uncertainly may have existed with respect to those aspects of
investigative detention had been swept away by
Mann
.  Although, as
discussed by Mr. Justice Sopinka in
Kokesch
, instant knowledge of
court decisions is not to be attributed to the police, they are expected to comply
with those decisions within a reasonable time:  at 33.  What occurred in
R.
v. Brydges
, [1990] 1 S.C.R. 190, is instructive.  In that case, the Supreme
Court held that, by reason of s. 10(b) of the
Charter
, the police
have a duty to advise a detainee of the existence and availability of legal aid
plans and duty counsel.  However, to give the police time to take the steps
necessary to implement that decision the Court provided a 30-day transitional
period:  at 217.

[102]

I am not suggesting that 30 days is the outside limit with respect
to the time within which the police are expected to bring their practices into
conformity with pronouncements by the Supreme Court of Canada.  In
Brydges
,
the Court was of the view that 30 days was sufficient time for the police
forces to react, and to prepare new cautions.  Other decisions may well take
longer to implement such as, for example, where it is necessary for police
forces to update their operations manuals, and provide training.  However, in
my view, 11 months was ample time for police officers to bring their
investigative-detention practices into conformity with the dictates of
Mann
. 
Accordingly, I consider the violation of Mr. Reddys rights to lie at the
serious end of the breach-spectrum.

[103]

The next factor is the impact of the breaches on
Mr. Reddys
Charter
-protected interests.  As the Chief Justice
stated in
Harrison
:

[28]      This
factor looks at the seriousness of the infringement from the perspective of the
accused.  Did the breach seriously compromise the interests underlying the
right(s) infringed?  Or was the breach merely transient or trivial in its
impact?  These are among the questions that fall for consideration in this
inquiry.

[104]

The facts in
Harrison
are, in a general way, comparable to
those in the case at bar.  On October 24, 2004, Mr. Harrison, who was
driving a rented vehicle, was pulled over by a police officer who had no grounds
to suspect that he was committing any offence.  Mr. Harrison produced the
vehicles registration and insurance, but not his drivers licence.  The
officer determined, by means of a computer check, that Mr. Harrisons
licence had been suspended, and arrested him for driving while suspended.  The
officer then proceeded to search the vehicle incidental to the arrest,
ostensibly looking for Mr. Harrisons licence.  During this search the
officer opened two taped boxes, and discovered a large quantity of cocaine.  Mr. Harrison
was then arrested on drug-related charges.

[105]

At trial, Mr. Harrisons application to exclude the cocaine was
allowed, and he was acquitted.  The trial judge found that Mr. Harrisons
initial detention violated his rights under s. 9 of the
Charter
because the officer did not have the reasonable suspicion required by
Mann
. 
The judge further found that the warrantless vehicle search was a violation of
s. 8 of the
Charter
, because, contrary to the requirements for
post-arrest searches set out in
R. v. Caslake
, [1998] 1 S.C.R. 51, it had
not been undertaken for a valid purpose connected to Mr. Harrisons arrest
for driving while suspended.  Being of the view that the administration of
justice would suffer more from the exclusion of the cocaine than from its
admission, the trial judge admitted the drugs into evidence, and Mr. Harrison
was convicted.  His conviction appeal was dismissed by a majority of the Court
of Appeal for Ontario.

[106]

On further appeal to the Supreme Court of Canada, Mr. Harrisons
appeal was allowed, on the basis that the evidence should have been excluded.  This
resulted in his acquittal.  Acknowledging that the initial unlawful detention
was brief, and that the expectation of privacy with respect to a motor vehicle
is relatively low, McLachlin C.J. opined that [a] person in the [Mr. Harrisons]
position has every expectation of being left alone  subject, as already noted,
to valid highway traffic stops:  paras. 30, 31.  Because of this, she
found the breaches to be a significant, although not egregious, intrusion on [Mr. Harrisons]
Charter
-protected interests:  para. 32.  In my view, the same can
be said of the breaches of Mr. Reddys rights.  He could reasonably expect
that he would not, in the absence of lawful authority, be directed to get out
of the vehicle in which he was sitting, and have his jacket searched.

[107]

This brings me to the final factor:  societys interest in
adjudication on the merits.  What is in issue here is highly reliable evidence,
critical to the prosecution of serious offences.  There can be no question that
the public has an interest in the successful prosecution of persons who
unlawfully carry loaded handguns.  The dangers that such conduct creates cannot
be overstated.  However, the public also expects those engaged in law
enforcement to respect the rights and freedoms we all enjoy by acting within
the limits of their lawful authority.

[108]

Balancing all the factors, I have concluded that, in the long-term,
the repute of the administration of justice would be adversely affected by
admitting the handguns.  Unlike
Grant
, there was no legal uncertainty when
Mr. Reddy was directed out of a vehicle and his jacket searched only because
he was subject to the conditions of a probation order.  To the contrary, by
reason of
Mann
, the law relating to investigative detentions was clear,
and no reason has been offered that would excuse non-compliance with that law
in this case.  It is this failure to act in accordance with the limits set by the
highest court in the land that tips the s. 24(2) scales towards
exclusion.  As in
Harrison
, the price paid by society for an acquittal
in these circumstances is outweighed by the importance of maintaining
Charter
standards:  para. 42.

[109]

I would, therefore, exclude the handguns that are the subject matter
of the charges.  In the result, Mr. Reddy must be acquitted.

CONCLUSION

[110]

I would allow this appeal, set aside the
convictions, and enter acquittals.

The Honourable Mr. Justice Frankel

I agree:

The Honourable
Madam Justice D. Smith

Reasons for
Judgment of the Honourable Mr. Justice Hall:

[111]

The appellant, Mr. Reddy, was convicted at trial of several
weapons offences related to a Colt .45 and a Beretta .380 that were discovered
in a vehicle on June 30, 2005.  The appellant argued, in this Court and
unsuccessfully at trial, that the weapons should be excluded from evidence on
the grounds that they were discovered in a manner that infringed his
Charter
rights.  It was also submitted on behalf of the appellant that the trial judge,
Kitchen P.C.J., had erred in his treatment of reasonable doubt and his weighing
of evidence.  For the reasons given by Frankel J.A., I would not accede to
the arguments advanced concerning these latter issues.

[112]

That leaves for consideration the
Charter
issues.  The
background facts are helpfully set out in the reasons of Frankel J.A.  I
generally adopt his narrative of events.  I reach a different conclusion from
Frankel J.A. on a number of the
Charter
issues and in the result I
would dismiss this conviction appeal.

[113]

The trial decision was rendered on December 21, 2007, a
considerable time prior to a series of judgments delivered in 2009 by the
Supreme Court of Canada.  Thus the trial judge had no opportunity to consider
this recent jurisprudence.  That said, I consider that his factual findings,
including credibility findings, are of considerable significance in deciding
this case.

[114]

The judge found that the narrative of events given by the police
officers was credible.  He did not accept certain contrary evidence given by
the appellant.  He found the appellant not to be a credible witness.  He
held the evidence of the discovery of the handguns in a jacket taken off by the
appellant and discarded in the car in the presence of the police to be
admissible.

[115]

Cst. Todd, the primary investigator, spoke at some length to the
appellant before discovering the handguns.  A number of things aroused Cst.
Todds suspicion that the appellant could be in violation of a probation
order.  He recognized the appellants name as a person he had dealt with a
couple of years earlier.  On that occasion, the appellant had been a passenger
in a car where a number of machetes had been discovered.  When Cst. Todd ran a
police computer check on the appellant, he discovered that Mr. Reddy was
subject to a probation order that by its terms prohibited him from possessing
cell phones or pagers.  The house where Mr. Reddy said he had been and was
waiting for the owner to return to was recognized by the officer as one where
drug dealing occurred.  It is notorious that cell phones and pagers are
utilized by persons in the drug trade.  The officer could reasonably expect the
genesis of the prohibition order arose from a finding the appellant was
involved in drug dealing.  There was also a large time discrepancy between the
information from the civilian complaint that led police to the scene and the
account of events given by the appellant to the officer at the scene.  The
police complaint suggested that the appellant and his companion had been in the
vehicle for a period of hours, whereas the appellant told Cst. Todd they had
only occupied the car for a few minutes.

[116]

With this set of facts before him, Cst. Todd
decided to investigate matters further.  He decided to check the car for the
existence of phones or pagers to determine whether the appellant was in breach
of his probation order.  What occurred next is thus recited by the trial judge:

[11]      As a result of that, he said he
decided to investigate further, told Reddy to exit the vehicle so he could
check to see whether he had cell phones or pagers.  Reddy responded by asking
if he could take off his jacket.  He was allowed to do that and told to stand
at the curb.  When he exited, he walked to the front of the vehicle, not to the
curb.  Todd said, Move to the curb.  He crouched, preparing to look under the
driver's seat.  As he did this, Reddy fled.  He heard his fellow officer shout,
Stop.  Reddy went southbound on Windsor, then eastbound on 14th Avenue.

[12]      Todd saw no reason for this. 
There were no warrants outstanding, as far as he knew, and he thought the
conditions binding Reddy on his probation order were not onerous.  He decided
not to follow.

[13]      As a
result of that, however, they returned to search the vehicle.  First picking up
the jacket that had been left by Reddy, he found in each pocket one of the
handguns that have become exhibits in these proceedings, 4 and 5.  The jacket
is Exhibit 3.

[117]

The trial judge reasoned that the police, based on the information
at hand, were entitled to enter upon some interrogation of the appellant who
was occupying the drivers seat of the vehicle.  He found that a detention
occurred when the appellant was asked to get out of the vehicle but that the
detention was for articulable cause.  The judge found the actions of Cst. Todd
justifiable and concluded he was entitled to detain the appellant while he
searched the vehicle.  The judge went on to hold that when Mr. Reddy
almost immediately took flight a search by the police is certainly justified.

[118]

The trial judge thereafter went on to hold that even if the search
was not justified by the circumstances, the search of the vehicle was not
particularly intrusive.  He held that the appellant had not established on a
balance of probabilities that the evidence about the discovery of the weapons
ought to be excluded.  The judge found that a failure to admit the guns into
evidence would bring the administration of justice into disrepute and he
ordered the admission of the evidence.  The admission of the evidence resulted
in the conviction of the appellant for carrying concealed weapons, the two
handguns.

[119]

This appeal decision has been considerably delayed.  After the case
was initially argued in February of 2009, we decided to await the anticipated
decisions in a number of cases then reserved before the Supreme Court of
Canada:
R. v. Harrison
, 2009 SCC 34, 309 D.L.R. (4th) 87,
R. v.
Grant
, 2009 SCC 32, 309 D.L.R. (4th) 1, and
R. v. Suberu
, 2009 SCC
33, 309 D.L.R. (4th) 114.  After judgment was delivered in these cases in July
of 2009, we requested further submissions from counsel.  The schedules of
counsel caused some delay before supplementary submissions were received.  We
have now had an opportunity to consider the additional submissions.

[120]

Counsel for the appellant in supplementary argument submits that in
light of these recent decisions, it should be found by this Court that an
unlawful detention of the appellant occurred and that the evidence of the
discovery of the weapons in the jacket of the appellant should have been
excluded at trial.  If that were to occur a verdict of acquittal would result. 
Counsel for the Crown submits there was no detention, but that even if there
was a detention resulting in some breach of the
Charter
rights of the
appellant, the nature of the search (not a search of the person or a search of
a dwelling) and the nature of the items discovered (dangerous weapons) should
militate in favour of admissibility.  The respondent submits the decision of
the judge to admit the evidence of the finding of the guns should be sustained
and the appeal dismissed.

[121]

In
R. v. Grant
, a majority of the Supreme
Court of Canada set forth a new framework of analysis for s. 24(2)
Charter
cases.  The former categories of conscriptive and non-conscriptive
evidence adumbrated in
R. v. Stillman
, [1997] 1 S.C.R. 607, 144 D.L.R.
(4th) 193, were dispensed with.  A more holistic approach to the process of the
admissibility analysis was adopted.

[122]

At paras. 34 and 35 of
Grant
, this
was said about the parameters of detention:

[34]      At one end of the spectrum of
possibilities, detention overlaps with arrest or imprisonment and the
Charter
will clearly apply. Similarly, a legal obligation to comply with a police
demand or direction, such as a breath sample demand at the roadside, clearly
denotes s. 9 detention. As Le Dain J. observed in
Therens
,
[i]t is not realistic to speak of a person who is liable to arrest and
prosecution for refusal to comply with a demand which a peace officer is
empowered by statute to make as being free to refuse to comply (p. 643).

[35]      At the
other end of the spectrum lie encounters between individual and police where it
would be clear to a reasonable person that the individual is not being deprived
of a meaningful choice whether or not to cooperate with a police demand or
directive and hence not detained.

[123]

The Court went on to observe that it may often be a nice question,
especially in neighbourhood policing situations, to determine if a detention
has occurred.  The court observed at para. 55 that the case of
R. v. Mann
,
[2004] 3 S.C.R. 59, had held that while a brief investigative detention based
on reasonable suspicion was lawful, detention in the absence of such
reasonable suspicion is unlawful and arbitrary under s. 9 of the
Charter
.

[124]

The facts in the
Grant
case were that police on patrol in
Toronto approached a young man on the street who was said to be manifesting
some nervousness.  He was surrounded by officers and asked if he had
anything he should not have.  He replied that he had weed and a firearm.  A
search of his person discovered both items.  Although it was found by the trial
judge that the appellant had not been detained, that finding was not sustained
by the Ontario Court of Appeal.  It was found by Laskin J.A. that he had
been detained when he was surrounded and questioned and that detention was
unlawful because the police had at that time no suspicion of any particular
criminal offence.  The gun was discovered as a result of the detention. 
Although the initial detention was arbitrary and a breach of the s. 9
rights of Mr. Grant, it was nevertheless held the gun should be admitted
into evidence because not to do so would bring the administration of justice
into disrepute.  While Laskin J.A. did not deal with the issue of a
possible breach of the s. 10(b) right to counsel because the police failed
to advise the appellant of his right to counsel upon detention, the Supreme
Court of Canada found there was also a breach of this
Charter
right. 
Thus in
Grant
, breaches of both ss. 9 and 10(b) of the
Charter
were found to have occurred.  Despite the
Charter
breaches, the Supreme
Court of Canada sustained the decision of Laskin J.A. that the evidence of
discovery of the weapon ought to be admitted.

[125]

On the question of how a trial judge ought to
approach the s. 24(2) analysis, the Supreme Court said this:

[71]      A review of the authorities
suggests that whether the admission of evidence obtained in breach of the
Charter
would bring the administration of justice into disrepute engages three avenues
of inquiry, each rooted in the public interests engaged by s. 24(2),
viewed in a long-term, forward-looking and societal perspective. When faced
with an application for exclusion under s. 24(2), a court must assess and
balance the effect of admitting the evidence on societys confidence in the
justice system having regard to: (1) the seriousness of the
Charter
-infringing
state conduct (admission may send the message the justice system condones
serious state misconduct), (2) the impact of the breach on the
Charter
-protected
interests of the accused (admission may send the message that individual rights
count for little), and (3) societys interest in the adjudication of the case
on its merits. The courts role on a s. 24(2) application is to balance
the assessments under each of these lines of inquiry to determine whether,
considering all the circumstances, admission of the evidence would bring the
administration of justice into disrepute. These concerns, while not precisely
tracking the categories of considerations set out in
Collins
, capture
the factors relevant to the s. 24(2) determination as enunciated in
Collins
and subsequent jurisprudence.

...

[74]      State
conduct resulting in
Charter
violations varies in seriousness. At
one end of the spectrum, admission of evidence obtained through inadvertent or
minor violations of the
Charter
may minimally undermine public
confidence in the rule of law. At the other end of the spectrum, admitting
evidence obtained through a wilful or reckless disregard of
Charter
rights will inevitably have a negative effect on the public confidence in the
rule of law, and risk bringing the administration of justice into disrepute.

[126]

The Court observed at para. 94 that [t]he
impression that courts condone serious police misconduct is more harmful to the
repute of the justice system than the acceptance of minor or inadvertent
slips.  After a discussion as to the approach to be taken to different classes
of evidence obtained after a
Charter
breach, the Court said this by way
of a general summing up and a particular consideration of the role of the trial
judge:

[127]    The
weighing process and balancing of these concerns is one for the trial judge in
each case. Provided the judge has considered the correct factors, considerable
deference should be accorded to his or her decision. As a general rule,
however, it can be ventured that where reliable evidence is discovered as a
result of a good faith infringement that did not greatly undermine the
accuseds protected interests, the trial judge may conclude that it should be
admitted under s. 24(2). On the other hand, deliberate and egregious
police conduct that severely impacted the accuseds protected interests may
result in exclusion, notwithstanding that the evidence may be reliable.

[127]

In the result, although the Supreme Court concluded that there had
been a significant infringement of the rights of Mr. Grant under both
ss. 9 and 10(b) of the
Charter
, because the police conduct was not
egregious and generally in good faith, it held that the evidence of the finding
of the weapon should be held to be admissible.

[128]

Concurrently with the release of the judgment in
Grant
, the
Supreme Court gave judgment in the cases of
Suberu
and
Harrison
.
Suberu
deals with the question of when a situation moves from initial
interrogation to a detention.  Since I am of the view that there was a
detention of the appellant in the case at bar, I need not make further
reference to
Suberu
.

[129]

The
Harrison
case is of significance in our consideration of
the present case as in my view it casts light on the proper approach to be
taken by a court in making a decision on the admission of evidence after a
finding of a breach of the
Charter
rights of an accused person.  In
Harrison
,
a police officer in Ontario stopped a vehicle displaying an Alberta plate. 
Although initially the officer had apprehended that there might have been a
licence plate infraction, he soon realized this was not so because licensing
requirements in Ontario and Alberta are different.  He in essence realized he
had not the slightest reason to stop the vehicle but he persisted.  As
summarized by the Supreme Court of Canada, [e]ven though he had no grounds to
believe that any offence was being committed, the officer testified that he
decided to pull the Durango over anyway because abandoning the detention may
have affected the integrity of the police in the eyes of observers. 
(para. 5)  That reasoning puts one in mind of the popular saw that when
you find yourself in a hole, keep digging.

[130]

Ultimately, he determined that the appellant was driving under
suspension and he decided to arrest him.  The officer then searched the
vehicle, as he described it, incident to arrest.  In the course of his search
of the rear compartment of the vehicle, the officer discovered 35 kg of cocaine.
 Arising out of this discovery, the appellant was charged with and convicted of
trafficking in cocaine.

[131]

At trial, the judge found that there had existed
no valid grounds to detain the accused and that the search of the vehicle was
unreasonable.  The following passage from the Supreme Court of Canada sets
forth the judges findings about the officers conduct and testimony and the
analysis that led to the judge ruling that the discovery of the drugs should be
admitted in evidence:

[12]      The trial judge conducted the
s. 24(2) analysis according to the test laid out in
R. v. Collins
,
[1987] 1 S.C.R. 265.  Since the cocaine was not conscriptive
(self-incriminatory) evidence, the analysis centered on the second and third
Collins
factors: the seriousness of the breach and the effect of exclusion.  On the
seriousness of the breach, the trial judge took a dim view of the officers
conduct in stopping and searching the S.U.V.  He found that the officers
intention throughout the encounter was to take whatever steps were necessary
to determine whether his suspicions were correct, notwithstanding the lack of
any legal basis for the stop or search.  This led the judge to conclude that
the officers actions can only be described as brazen and flagrant. 
Moreover, the officers in-court explanations for stopping the vehicle were
contrived and defy credibility.  While this was not the most egregious set of
circumstances conceivable

there was no violence used, for example

the
Charter
breaches were nonetheless extremely serious.

[13]      On the effect of exclusion on the
repute of the justice system, the trial judge considered the seriousness of the
offence charged and the importance of the evidence to the Crowns case.  He
noted that the charge was extremely serious (given the large quantity of
cocaine involved) and that the Crown would have no case without the evidence. 
He adopted the following statement of Moldaver J.A. from
R. v. Puskas
(1997), 120 C.C.C. (3d) 548, at para. 25:

To exclude the evidence under
these circumstances, where the guilt of the respondent for a serious offence is
clearly established by real evidence and where the exclusion of the evidence
would result in his acquittal, would, in my opinion, have a greater negative
effect on the repute of justice than its admission.

In the trial
judges view, these comments applied to the case before him.  As brazen as the
arresting officers actions were, according to the trial judge they pale in
comparison to the criminality involved in the possession for the purposes of
distribution of 77 pounds of cocaine, if such is proven.  He therefore
admitted the cocaine into evidence on the grounds that the repute of the
administration of justice would suffer more from its exclusion than from its
admission.

[132]

His appeal to the Ontario Court of Appeal was
unsuccessful.  A majority of the Court held that exclusion of the evidence
would bring the administration of justice into greater disrepute than its
admission.  The minority judge would not have admitted the evidence because to
condone the serious police misconduct in the case would do more harm to the
integrity of the justice system than would excluding evidence that is essential
to the Crowns case against an accused charged with a serious crime
(para. 144, 2008 ONCA 85).  The Supreme Court of Canada preferred the view
of the minority judge.

[133]

The Supreme Court of Canada by a majority
allowed the appeal.  The majority said this in the course of concluding that
the conviction could not stand:

[24]      Here, it is clear that the trial
judge considered the
Charter
breaches to be at the serious end of the
spectrum.  On the facts found by him, this conclusion was a reasonable one. 
The officers determination to turn up incriminating evidence blinded him to
constitutional requirements of reasonable grounds.  While the violations may
not have been deliberate, in the sense of setting out to breach the
Charter
,
they were reckless and showed an insufficient regard for
Charter
rights.  Exacerbating the situation, the departure from
Charter
standards was major in degree, since reasonable grounds for the initial stop
were entirely non-existent.

[25]      As pointed out by the majority of
the Court of Appeal, there was no evidence of systemic or institutional abuse. 
However, while evidence of a systemic problem can properly aggravate the
seriousness of the breach and weigh in favour of exclusion, the absence of such
a problem is hardly a mitigating factor.

[26]      I note that the trial judge found
the officers in-court testimony to be misleading.  While not part of the
Charter
breach itself, this is properly a factor to consider as part of the first
inquiry under the s. 24(2) analysis given the need for a court to
dissociate itself from such behaviour.  As Cronk J.A. observed, the
integrity of the judicial system and the truth-seeking function of the courts
lie at the heart of the admissibility inquiry envisaged under s. 24(2) of
the
Charter
.  Few actions more directly undermine both of these goals
than misleading testimony in court from persons in authority (para. 160).

[27]
In sum, the conduct of the
police that led to the
Charter
breaches in this case represented a
blatant disregard for
Charter
rights.  This disregard for
Charter
rights was aggravated by the officers misleading testimony at trial.  The
police conduct was serious, and not lightly to be condoned.

[Emphasis
added.]

[134]

The Court observed that the denial of rights was perhaps not as
egregious as some situations that might be imagined but found the deprivation
of liberty and privacy to be significant (para. 32).

[135]

As to the reliability of the evidence, the
physical evidence of the drugs was reliable and necessary for proof of the
offence.  On the balancing factor to be performed by a trial judge considering
s. 24(2) of the
Charter
, after adverting to the factors outlined in
Grant
, the majority said this:

[36]      The balancing exercise mandated by
s. 24(2) is a qualitative one, not capable of mathematical precision.  It
is not simply a question of whether the majority of the relevant factors favour
exclusion in a particular case.
The evidence on each line of inquiry must
be weighed in the balance, to determine whether, having regard to all the
circumstances, admission of the evidence would bring the administration of
justice into disrepute.  Dissociation of the justice system from police
misconduct does not always trump the truth-seeking interests of the criminal
justice system.  Nor is the converse true.  In all cases, it is the long-term
repute of the administration of justice that must be assessed.

[Emphasis
added.]

[136]

Because of the brazen and flagrant disregard of
Charter
rights by the arresting officer, the majority concluded that even though the
appellant would escape conviction on a serious charge, the price paid by
society for an acquittal in these circumstances is outweighed by the importance
of maintaining
Charter
standards.  With the evidence excluded, a
verdict of acquittal was ordered.

[137]

At this point, I wish to make reference to two cases decided in this
Court before
Grant

et al.
were decided by the Supreme Court of
Canada.  The cases are
R. v. Dreyer
, 2008 BCCA 89, 229 C.C.C. (3d) 281,
and
R. v. Ling
, 2009 BCCA 70, 241 C.C.C. (3d) 409.  In
Dreyer
, a
police officer stopped a vehicle driving without tail lights in operation.  The
appellant was driving with his sister in a car registered to their father. 
Unknown to the police, the appellant was delivering drugs at the time the car
was stopped.  The officer initially looked into the car after stopping it and
saw open liquor.  He then purported to conduct an extensive search of the
vehicle for unlawful liquor under the provisions of provincial liquor
legislation.  This Court found the search went far beyond what was reasonable
and found that the explanation given by the officer for the search was
contrived and less than credible.  This Court found that the evidence of the
finding in the vehicle of some flaps of cocaine that underpinned the conviction
for possession of cocaine for purposes of trafficking should be excluded and
hence an acquittal resulted.  It was said by this Court that this ruling was
requisite to protect the integrity of the justice system.  This finding seems
comparable to the conclusion of the Supreme Court of Canada in
Harrison
.

[138]

The
Ling
case concerned convictions registered against the
appellant for cultivating marijuana and possession of weapons.  The weapons and
the marijuana were discovered pursuant to a search conducted under a warrant
issued under the telewarrant provisions of the
Criminal Code
. This Court
found that the process leading to the obtaining of the telewarrant was flawed
and the police investigation was pervaded by errors about the description of
the property to be searched and what was expected to be found.

[139]

Bauman J.A. said this at para. 53:

[53]      In my
view, the two serious breaches which I have discussed are here coupled with
examples of very careless, indeed cavalier, errors in the preparation of the
ITO by police.  While I do not conclude that the actions of the police officer
here amount to bad faith, there is an absence of good faith and in my view it
tends to enhance the seriousness of the breaches in all the circumstances of
this case:  see
R. v. Smith
, at paras. 60-62, and
R. v. Le
,
2009 BCCA 14.

[140]

This Court held that the evidence found pursuant to the warrant
should be excluded because of the serious lapses in the investigative and
warrant process procedures.

[141]

What I draw from the cases recently decided by this Court and the
Supreme Court of Canada is that there must be a careful analysis of all
relevant factors by a trial judge in making a decision about the admissibility
of evidence obtained in the face of a
Charter
breach.  An holistic
assessment of all relevant factors must be made.  (See the emphasized portion
from
Harrison
set forth in para. 24
supra
.)

[142]

In the present case, I am of the view that the appellant was
detained when asked by Officer Todd to get out of the drivers seat of the
car.  At that point, the officer should have given a warning to the appellant
and failure to do so amounted to a breach of s. 10(b) of the
Charter
. 
I do not, however, agree with my colleague that there were breaches of ss. 8
and 9 of the
Charter
.  In my view, Officer Todd was focussed on possible
possession by the appellant of paraphernalia prohibited by the terms of his
probation.  The information in hand, including the proximity of the parties to
the drug house, made it entirely appropriate for the officer to undertake a
search of the vehicle.  This was far from a random stop or groundless search of
a vehicle such as occurred in
Harrison
or
Dreyer
.  It was also a
very different situation from that extant in
Grant
where the police had
no reason to suspect any criminal activity by the young pedestrian,
Mr. Grant.  The nature of the police conduct being analyzed here is,
however, rather closer to the
Grant
situation than certain of the other
cases referred to above.

[143]

The breach of s. 10(b) has about it in this case a character
primarily of the theoretical since almost immediately upon exiting the car, the
appellant absconded.  His actions were not indicative of any likelihood that he
would have been interested in consulting counsel.  His action of running away
from the scene also afforded a sensible reason for the officer to carry on with
some examination of the vehicle, for it was a fair inference that the car
contained something illegal that motivated the appellant to flee, presumably to
escape apprehension.

[144]

The trial judge in the present case was in no way critical of the
actions of the police as were courts in
Harrison
,
Dreyer
and
Ling
. 
The police did not act in an oppressive or cavalier fashion and had an
articulated reason to detain the appellant and enter upon a search of the
vehicle.  The fruits of the search were the two handguns found in the jacket
the appellant had just removed and left in the vehicle.  It perhaps bears
observing that if the police had been supine in this instance and not pursued
an investigation and, later, one of the guns was employed (not, unfortunately,
an uncommon scenario in the drug world), the public would be extremely critical
of such police action or more properly inaction.

[145]

When one weighs all the factors mandated by the Supreme Court in the
recent jurisprudence, including the nature of the police conduct, the search
which was relatively non-intrusive (search of a vehicle) and the nature of the
offence disclosed, it seems to me that the decision of Kitchen P.C.J. to admit
the evidence at trial should be upheld.  A factor here in considering the
repute of the administration of justice is that there has been an unfortunate
level of gun violence in the Lower Mainland area of British Columbia in the
recent past.  To order the exclusion of the evidence in this case would in my
opinion do harm to the repute of the administration of justice, whereas the
admission of the evidence would enhance the repute of the administration of
justice.

[146]

In this case, I would rate any lapses of police
conduct at a lesser scale than the situation in
Grant
.  The weapons
offence is of the same general character as the offence in
Grant
.  The
evidence discovered was highly reliable, being real evidence and the search
could in no wise be characterized as personal or intrusive.  I consider the
decision appealed from is sustainable and I would therefore dismiss this appeal
from conviction.

The Honourable Mr. Justice Hall


